                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:19-CV-00050-MOC-DSC


 FLOORING PRO INDUSTRIES, LLC,                    )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )
 HOLLIS C. HENDERSON JR., et. al.,                )
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Joshua S. Bratspies and John M. Vieira]” (document # 5-6) filed June 11, 2019.

For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr..


       SO ORDERED.
                                      Signed: June 16, 2019
